DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This communication is a Final Office Action, in response to the communication received on 05/06/2022.   Claims 36 and 38 are cancelled.  The amendments of claims 21,  28 and 35  are acknowledged.  Claims 41-42 are newly added claims. Therefore, Claims 21-35, 37 and 39-42 are pending and have been considered below.

Response to Arguments
3.	Applicant's arguments filed on 05/06/2022 have been fully considered but they are not persuasive.
3A.	Regarding the arguments bridging page 11, first paragraph to page 16 second paragraph, the Examiner respectfully disagrees with Applicant’s position in that “Tascione does not teach or suggest at least "generating] a command to control the vehicle to navigate in an environment.”
It is still the Examiner’s position there is such a suggestion at least in (Levinson : via AV controller 447 being equipped with Planner 464, motion controller 462, localizer 468, perception engine 466, local map generator 440 and sensors 470  being capable of generating control command for vehicle navigation,   [0068-0074], [0077], Figs. 4 and 6).
3B.	Regarding Applicants argument , "determine[ing] an expected behavior of the vehicle, the expected behavior of the vehicle being based at least in part on the command to control the vehicle to navigate in the environment," 
It is still the Examiner’s position there is such a suggestion at least in  Tascione:  via “An on-board diagnostic system for an autonomous vehicle can receive diagnostic data from any number of AV systems of the AV. For each AV system the on-board diagnostic system can determine whether the diagnostic data indicates that the AV system is operating nominally.”, (performing or achieved within expected, acceptable limits; normal and satisfactory) See Abstract);  see ([0001-0002]);   And  the on-board electronic control unit (s) (ECU) controlling the vehicle operation to navigate in the environment [0009-0010]);

3C.	Regarding Applicants argument, "determine[ing] a deviation between the behavior of the vehicle and the expected behavior of the vehicle,"  
It is still the Examiner’s position there is such a suggestion at least in Tascione: [0013], [0040-0041], fig.1-2).

For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims  21-25, 28, 30, 34-35, 37, 40-41 and 42 are  rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. ( USP 2017/0123429)   in view of  Tascione et al. (USP 2018/0050704)  in view of James et al. (EP 0662608) in view of Singh et al. ( USP 8732112).
As Per Claim 21, Levinson  et al. (Levinson) teaches, a system associated (An AV controller 447, Fig.4)  with a vehicle  (AV 430 , Fig.4), the system comprising: one or more processors; ([via AV controller 447]) and one or more non-transitory computer readable storage media storing instructions that are executable by the one or more processors ([0050]) to: generate a command to control the vehicle to navigate in an environment; (via AV controller 447 being equipped with Planner 464, motion controller 462, localizer 468, perception engine 466, local map generator 440 and sensors 470  being capable of generating control command for vehicle navigation,   [0068-0074, [0077], Figs. 4 and 6) receive sensor data from a sensor on the vehicle; (via AV controller receiving data from Sensors 470, See Fig. 4).
However, Levinson does not explicitly teach, determine, based at least on a portion of the sensor data, a behavior of the vehicle; determine an expected behavior of the vehicle, the expected behavior of the vehicle being based at least in part on the command to control the vehicle to navigate in the environment;
 determine a deviation between the behavior of the vehicle and the expected behavior of the vehicle; and determine, based at least in part on the behavior of the vehicle deviating from the expected behavior by meeting or exceeding a threshold deviation, a confidence value indicative that a component of the vehicle is associated with a fault.  
Examiner interprets: “expected behavior of vehicle” as  ‘vehicle operating without any error , or malfunction or abnormality or fault with vehicle components or in operation process’. Normal behavior.

In  a related field of Art  Tascione  et al. (Tascione) teaches, an autonomous  vehicle diagnostic system , wherein, determine, based at least on a portion of the sensor data, a behavior of the vehicle (via “the on-board diagnostic system can determine whether the diagnostic data indicate that the respective AV system is operating within a corresponding set of tolerance ranges for the respective AV system”, [0009]);  determine an expected behavior of the vehicle, ( via “An on-board diagnostic system for an autonomous vehicle can receive diagnostic data from any number of AV systems of the AV. For each AV system the on-board diagnostic system can determine whether the diagnostic data indicates that the AV system is operating nominally.”, (performing or achieved within expected, acceptable limits; normal and satisfactory) See Abstract);  see ([0001-0002]);  the expected behavior of the vehicle being based at least in part on the command to control the vehicle to navigate in the environment; ( And  the on-board electronic control unit (s) (ECU) controlling the vehicle operation to navigate in the environment [0009-0010]); determine a deviation between the behavior of the vehicle and the expected behavior of the vehicle; (“An on-board diagnostic system for an autonomous vehicle can receive diagnostic data from any number of AV systems of the AV. For each AV system the on-board diagnostic system can determine whether the diagnostic data indicates that the AV system is operating nominally. In response to determining a fault condition of an AV system, the on-board diagnostic system can initiate a procedure associated with the respective AV system to resolve the fault condition” Abstract; “monitoring and managing all autonomous vehicle (AV) systems by aggregating diagnostic data from the AV systems and identifying any fault conditions corresponding to a respective AV system operating outside normal operating ranges”, [0014])…“In implementing the safety or troubleshooting procedures for certain AV systems that are detected to be operating outside nominal ranges, the on-board diagnostic system can initially perform a default operation, such as confirming the fault condition and, if confirmed, resetting or power cycling the concerning AV system. If power cycling the AV system does not resolve the fault condition, then the on-board diagnostic system can make a series of determinations of whether the fault condition is critical to the safe autonomous operation of the AV”, [0013])…“the diagnostic system 160 can compare the diagnostic data 109 from each respective AV system to normal operational ranges for that respective AV system. ..Diagnostic data 109 from the AV control system 120 can also indicate whether a failure or  fault condition has occurred with the LIDAR. ..” [0037],  also  see [0040-0041], fig.1-2).
It would have been obvious to one of ordinary skill in the art, having the teachings of Levinson and Tascione   before the effective filing date of the claimed invention to modify the systems of Levinson to include the teachings (the diagnostic systems AV control system etc.)  of Tascione  and configure with the system of  Levinson in order to  monitoring and managing all autonomous vehicle (AV) systems by aggregating diagnostic data from the AV systems and identifying any fault conditions corresponding to a respective AV system operating outside normal operating ranges.  Motivation to combine the two teachings is, to detect fault within AV system (i.e., an added safety feature to enhance safety of the driver and others  vehicles in the road).
However, Levinson in view of Tascione does not explicitly teach, determining, based  at least in part on the behavior of the vehicle deviating from the expected behavior by meeting or exceeding a threshold deviation, a confidence value indicative  that a component of the vehicle is associated with a fault.  
The Examiner interprets , “a confidence value indicative” as ‘probability’.
In  a related field of Art, James et al. (James)   teaches,  fault detection system of a vehicle, wherein, determining , based  at least in part on the behavior of the vehicle deviating from the expected behavior by meeting or exceeding a threshold deviation, (via processor from sensor data computing GMA value and comparing GAM value to a threshold and when the average value exceeds a threshold value, outputting a fault signal , col.3, lines 33 to col.4, line 34, Figs. 1-2; also see page 1, left column Abstract).
In a related field of Art, Singh et al. ( Singh) teaches, a confidence value indicative  that a component of the vehicle is associated with a fault, (via  method and system for root cause analysis and quality monitoring of system-level faults, wherein, controller  computing probability  of occurrence of vehicle component fault (codes)…[0064-0065], , Fig.5, also see [0059-0065], Figs. 4-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Levinson, Tascione  and James And Singh  before the effective filing date of the claimed invention  to modify the systems of Levinson to include the teachings (the systems, the processor etc.) of James and  (diagnostic systems , controller of) Singh 
and configure with the system of  Levinson in order to detecting fault of AV system,  computing a geometric moving average of the detected fault signals, comparing with a threshold, determining whether it exceeds it or not, and  computing probability of fault  detection with vehicle system based on threshold comparison. Motivation to combine the two teachings is, to compare deviation / fault characteristics and  to compute probability of occurrence of fault  with vehicle component(s). 

As per Claim 22, Levinson as modified by Tascione, James and Singh teaches the limitation of Claim 21. However, Levinson  in view of Tascione , James and Singh teaches, wherein: the expected behavior of the vehicle is based at least in part on a nominal characteristic determined based at least in part on a fleet of vehicles.  (See Levinson: “a fleet of autonomous vehicles 109. [0052]).

As per Claim 23, Levinson as modified by Tascione, James and Singh teaches the limitation of Claim 31. However, Levinson  in view of Tascione , James and Singh teaches, wherein: the sensor comprises one or more of a camera, a lidar sensor, or a radar sensor ( [0061]); and determining the behavior comprises: determining, based at least in part on the sensor data, a localization of the vehicle in an environment.  (Levinson: [0063-0064]).
As per Claim 24, Levinson as modified by Tascione, James and Singh teaches the limitation of Claim 21. However, Levinson  in view of Tascione , James and Singh teaches, wherein: the expected behavior is determined based at least in part on one or more of a braking signal or a steering angle rate (Levinson:[“braking command”, 0067]); and determining the behavior comprises determining one or more of an acceleration , a velocity, a yaw, or a yaw rate.  ( Levinson :“a yaw value, a roll value, a pitch value (e.g., an angle value), a rate (e.g., velocity), altitude, and the like”. [0065], [0075] [0094]).

Claim 25 is being rejected using the same rationale as claim 21.
Claim 28 is being rejected using the same rationale as claim 21.
As per Claim 30, Levinson as modified by Tascione, James and Singh teaches the limitation of Claim 28. However, Levinson  in view of Tascione , James and Singh teaches,  determining the expected behavior based at least in part on one or more of a braking signal, a torque signal, a steering angle, or a steering angle rate, (Levinson:[“braking command”, 0067]); wherein determining the behavior comprises determining one or more of an acceleration, a velocity, a yaw, or a yaw rate.  (Levinson: “a yaw value, a roll value, a pitch value (e.g., an angle value), a rate (e.g., velocity), altitude, and the like”. [0065], [0075] [0094]).

As per Claim 34, Levinson as modified by Tascione, James and Singh teaches the limitation of Claim 28. However, Levinson  in view of Tascione , James and Singh teaches, transmitting, to at least one information source associated with the vehicle, a command associated with diagnosing the fault; ( via Tascione : [0009].Tascione : [0009][0035]); receiving, responsive to the command, a response from the at least one information source; ( via Tascione : [0009].Tascione : [0009][0035]); and determining, based at least in part on the response, the confidence value indicative  that the component of the vehicle is associated with the fault, (Singh :via  method and system for root cause analysis and quality monitoring of system-level faults, wherein, controller  computing probability  of occurrence of vehicle component fault (codes)…[0064-0065], , Fig.5, also see [0059-0065], Figs. 4-5).

Claim 35 is being rejected using the same rationale as claim 21.

As per Claim 37, Levinson as modified by Tascione, James and Singh teaches the limitation of Claim 35. However, Levinson  in view of Tascione , James and Singh teaches,  wherein: the behavior is associated with at least one of a longitudinal behavior of the vehicle, a lateral behavior of the vehicle, or a rotational behavior of the vehicle; (Tascione: via data from  chassis control steering, braking, and acceleration control unit , [0009]); and the expected behavior is determined based at least in part on one or more of a nominal characteristic of a fleet of vehicles or a command issued to the vehicle. ( Tascione: [0009]).
 As per Claim 40, Levinson as modified by Tascione, James and Singh teaches the limitation of Claim 35. However, Levinson in view of Tascione, James and Singh teaches, Atty/Agent: David A. Divine  wherein: the expected behavior is based at least in part on a command to apply an amount of braking to achieve a desired deceleration; (Tascione: “The on-board ECU can further monitor and manage chassis control systems, such as brake pressure control and wheel slippage, transmission control (e.g., automatic clutch and throttle), chassis and wheel acceleration, steering shaft torque, power steering, steer assistance, vehicle deceleration    (e.g., for airbag control), traction control, tire pressure, hydraulic systems, damping control, door control, speed control, telematics control (e.g., a GPS system), and the like.[0001]); determining the behavior comprises determining a measured deceleration; determining the deviation comprises determining a difference between the measured deceleration and the desired deceleration;(Tascione: [0030]); and Serial No.: 16/542,153-7-- Atty Docket No.: Z019-0107USC1Lee& Hayes Atty/Agent: Dixon S. Hammerdetermining the confidence value indicative that the component of the vehicle is associated with the fault comprises determining the fault is associated with a braking system of the vehicle. (Singh :(via  method and system for root cause analysis and quality monitoring of system-level faults, wherein, controller  computing probability  of occurrence of vehicle component fault (codes)…[0064-0065], , Fig.5, also see [0059-0065], Figs. 4-5).   

As per Claim 41, Levinson as modified by Tascione, James and Singh teaches the limitation of Claim 21. However, Levinson  in view of Tascione , James and Singh  teaches, wherein: the behavior of the vehicle comprises a state of the vehicle in an environment  (Inherent : any vehicle being inside a garage,  being enclosed environment, vehicle  being in stagnation state,  wheel zero velocity,  vehicle behavior being engine-off state, vehicle not moving). However,  vehicle being outside environment, on road   in driving mode, vehicle in running state,  all components being in operational mode). Vehicle behavior based on environment)  and the expected behavior of the vehicle comprises an expected state of the vehicle in the environment. (Inherent :expected  behavior  of the vehicle being all components of vehicle performing operation without any error or malfunction or abnormality  or  no malfunction of any component  or  No  error or malfunction or abnormality in the  execution of operational process when the vehicle  being in on road and in driving mode.  And when inside the garage ,  in an enclosed  environment, when engine being  turned off, all electrical and mechanical systems should be turned off).
As per Claim 42, Levinson as modified by Tascione, James and Singh teaches the limitation of Claim 21. However, Levinson  in view of Tascione , James and Singh  teaches wherein: the behavior of the vehicle comprises a behavior of the vehicle as a whole (inherent : expected behavior of the vehicle being all components performing without any error or malfunction or abnormality (when in operational mode) . If any component shows any malfunction/error or abnormal status, the   vehicle has some component or operational malfunction. Then the vehicle as a whole is not functioning within expected behavior) ; and the expected behavior of the vehicle comprises an expected behavior of the vehicle as a whole. ( all components functioning properly without any   error or malfunction or fault or abnormality of any component . then  vehicle being in good /expected state as a whole. However, when any error  or fault or malfunction or abnormality detected with any component or  operation of any component or any operational process, then the vehicle as a whole  is not demonstrating expected behavior, vehicle having abnormality in operation).

6.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over 
Levinson et al. ( USP 2017/0123429)   in view of  Tascione et al. ( USP 2018/0050704)  in view of James et al. (EP 0662608) in view of Singh et al. ( USP 8732112)  in view of Kim (USP 2014/0218508).
As per Claim 29, Levinson as modified by Tascione, James and Singh teaches the limitation of Claim 28. However, Levinson  in view of Tascione , James and Singh teaches, wherein: the sensor comprises one or more of a camera, a lidar sensor, or a radar sensor (Levinson: [0061]);  the expected behavior is based at least in part on one or more of a nominal characteristic of a fleet of vehicle or a control command issued to the vehicle; ((Tascione : via “monitoring and managing all autonomous vehicle (AV) systems by aggregating diagnostic data from the AV systems and identifying any fault conditions corresponding to a respective AV system operating outside normal operating ranges”, [0014])..“In implementing the safety or troubleshooting procedures for certain AV systems that are detected to be operating outside nominal ranges, the on-board diagnostic system can initially perform a default operation, such as confirming the fault condition and, if confirmed, resetting or power cycling the concerning AV system. If power cycling the AV system does not resolve the fault condition, then the on-board diagnostic system can make a series of determinations of whether the fault condition is critical to the safe autonomous operation of the AV”, [0013])[00014], [0040-0041]); and determining the behavior comprises: determining, based at least in part on the sensor data, a localization of the vehicle in an environment (Levinson: [0063-0064]).  
However, the combination does not explicitly teach, the behavior is associated with at least one of a longitudinal behavior of the vehicle, a lateral behavior of the vehicle, or a rotational behavior of the vehicle.
In  a related field of Art, Kim teaches, a lane keeping control system which  includes  a fault detection device 300,  which is equipped with vehicle state information reception unit 420, ,wherein, ; the behavior is associated with at least one of a longitudinal behavior of the vehicle, a lateral behavior of the vehicle, or a rotational behavior of the vehicle; ( [0076], [0072-0074], [0017], [0027], ref. claims 3 and 13).
It would have been obvious to one of ordinary skill in the art, having the teachings of Levinson, Tascione, James, Singh  and Kim before the effective filing date of the claimed invention  to modify the systems of Levinson to include the teachings (the fault detection device) of Kim  and configure with the system of  Levinson in order to receiving  vehicle  longitudinal velocity, vehicle  longitudinal acceleration, vehicle yaw rate, steering angle, steering toque, and vehicle transverse acceleration. Motivation to combine the two teachings is, to receive vehicle state information and determine fault detection  with vehicle component(s).

7.	Claims  27, 32 and 39  are  rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. ( USP 2017/0123429)   in view of  Tascione et al. ( USP 2018/0050704)  in view of James et al. (EP 0662608) in view of Singh et al. ( USP 8732112)  in view of Hu  et al. (USP 5707117).
As per Claim 27, Levinson as modified by Tascione, James and Singh teaches the limitation of Claim 21. However, Levinson in view of Tascione, James and Singh teaches,  wherein determining the confidence value indicative that the component of the vehicle is associated with the fault comprises determining the fault is associated with a braking system of the vehicle ( Singh :(via  method and system for root cause analysis and quality monitoring of system-level faults, wherein, controller  computing probability  of occurrence of vehicle component fault (codes)…[0064-0065], , Fig.5, also see [0059-0065], Figs. 4-5).
However, Levinson in view of Tascione,  James and Singh does not explicitly teach, wherein: Serial No.: 16/542,153-3- Atty Docket No.: Z019-0107USC1Lee& Hayes Atty/Agent: Dixon S. Hammerthe expected behavior comprises a desired yaw rate, determining the measured behavior comprises a measured yaw rate, determining the deviation comprises determining that the measured yaw rate differs from the desired yaw rate,
 In a related of  field of art,  Hu et al. ( HU) teaches, Active brake control diagnostic, wherein: Serial No.: 16/542,153-3- Atty Docket No.: Z019-0107USC1Lee& Hayes Atty/Agent: Dixon S. Hammerthe expected behavior comprises a desired yaw rate, determining the measured behavior comprises a measured yaw rate, determining the deviation comprises determining that the measured yaw rate differs from the desired yaw rate (col.3, line 10- col.4, line 60, col.6, line 1-55, ref. claims 1, 2, Figs. 1-5C).
It would have been obvious to one of ordinary skill in the art, having the teachings of Levinson, Tascione , James , Singh and Hu  before the effective filing date of the claimed invention  to modify the systems of Levinson to include the teachings (active brake control diagnostic) of HU and configure with the combination  of  Levinson in order compute yaw rate and steering angle. Yaw rate deviation, and compute probability of fault with brake system. Motivation to combine the two teachings is, compare deviation / fault characteristics and compute probability of occurrence of fault  with brake system of the vehicle.

As per Claim 32, Levinson as modified by Tascione, James and Singh teaches the limitation of Claim 28. However, Levinson in view of Tascione, James and Singh teaches, wherein:  determining the confidence value indicative that the component of the vehicle is associated with the fault comprises determining the fault is associated with   the vehicle.  (Singh :(via  method and system for root cause analysis and quality monitoring of system-level faults, wherein, controller  computing probability  of occurrence of vehicle component fault (codes)…[0064-0065], , Fig.5, also see [0059-0065], Figs. 4-5).
However, Levinson in view of Tascione,  James and Singh does not explicitly teach, wherein, the expected behavior is based at least in part on a command to apply an amount of steering to achieve a desired yaw rate; determining the behavior comprises determining a measured yaw rate; determining the deviation comprises determining the measured yaw rate differs from the desired yaw rate; and  determining the fault is associated with a braking system of the vehicle.
In a related of  field of art,  Hu et al. ( HU) teaches, Active brake control diagnostic, wherein, the expected behavior is based at least in part on a command to apply an amount of steering to achieve a desired yaw rate; determining the behavior comprises determining a measured yaw rate; determining the deviation comprises determining the measured yaw rate differs from the desired yaw rate; and  determining the fault is associated with a braking system of the vehicle. ( col.3, line 10- col.4, line 60, col.6, line 1-55, ref. claims 1, 2, Figs. 1-5C).
It would have been obvious to one of ordinary skill in the art, having the teachings of Levinson, Tascione , James , Singh and Hu  before the effective filing date of the claimed invention  to modify the systems of Levinson to include the teachings (active brake control diagnostic) of HU and configure with the combination  of  Levinson in order compute yaw rate and steering angle. Yaw rate deviation, and compute probability of fault with brake system. Motivation to combine the two teachings is, compare deviation / fault characteristics and compute probability of occurrence of fault  with brake system of the vehicle.
As per Claim 39, Levinson as modified by Tascione, James and Singh teaches the limitation of Claim 35. However, Levinson  in view of Tascione , James and Singh does not explicitly teach, wherein: the expected behavior is determined based at least in part on one or more of a braking signal, a torque signal, a steering angle, or a steering angle rate; and determining the behavior comprises: determining one or more of an acceleration, a velocity, a yaw, or a yaw rate.  
In a related of  field of art,  Hu et al. ( HU) teaches, Active brake control diagnostic, wherein: the expected behavior is determined based at least in part on one or more of a braking signal, a torque signal, a steering angle, or a steering angle rate; and determining the behavior comprises: determining one or more of an acceleration, a velocity, a yaw, or a yaw rate ( col.3, line 10- col.4, line 60, col.6, line 1-55, ref. claims 1, 2, Figs. 1-5C).
It would have been obvious to one of ordinary skill in the art, having the teachings of Levinson, Tascione , James , Singh and Hu  before the effective filing date of the claimed invention  to modify the systems of Levinson to include the teachings (active brake control diagnostic) of HU and configure with the combination  of  Levinson in order compute yaw rate and steering angle. Yaw rate deviation, and compute probability of fault with brake system. Motivation to combine the two teachings is, compare deviation / fault characteristics and compute probability of occurrence of fault  with brake system of the vehicle.

8.	Claims 31 and 33   are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. ( USP 2017/0123429)   in view of  Tascione et al. ( USP 2018/0050704)  in view of James et al. (EP 0662608) in view of Singh et al. ( USP 8732112)  in   view of Ham et al. (KR 100880110B1)  in view of Hu  et al. ( USP 5707117)
As per Claim 31, Levinson as modified by Tascione, James and Singh teaches the limitation of Claim 28. However, Levinson  in view of Tascione , James and Singh teaches, and determining the confidence value indicativeSingh :(via  method and system for root cause analysis and quality monitoring of system-level faults, wherein, controller  computing probability  of occurrence of vehicle component fault (codes)…[0064-0065], , Fig.5, also see [0059-0065], Figs. 4-5).  
However, Levinson in view of Tascione , James and Singh does not explicitly teach, wherein: the expected behavior is associated with a command to apply an amount of braking to achieve a desired deceleration; the behavior is associated with the longitudinal behavior; determining the behavior comprises determining, based at least in part on the sensor data, a measured deceleration; determining the deviation comprises determining the desired deceleration differs from the measured deceleration.
In  a related field of Art, Ham   et al. ( Ham ) teaches, wherein: the expected behavior is associated with a command to apply an amount of braking to achieve a desired deceleration; the behavior is associated with the longitudinal behavior; 
determining the behavior comprises determining, based at least in part on the sensor data, a measured deceleration;  determining the deviation comprises determining the desired deceleration differs from the measured deceleration; (Abstract). 
In a related of  field of art,  Hu et al. ( HU) teaches, Active brake control diagnostic, determining the fault is associated with a braking system of the vehicle.  
(See : lateral acceleration :  col.2, line 15-20, col4, line 21-23, col.4, line 51, col.5, line 33) and Serial No.: 16/542,153-5-Lee>A: Atty Docket No.: Z019-0107USC1Lee& HAyes Atty/Agent: David A. Divine  determining that the fault is associated with one or more of a braking system or a hub assembly of the vehicle. (Hu: via col.3, line 10- col.4, line 60, col.6, line 1-55, ref. claims 1, 2, Figs. 1-5C).
It would have been obvious to one of ordinary skill in the art, having the teachings of Levinson, Tascione , James , Singh and Ham and Hu  before the effective filing date of the claimed invention  to modify the systems of Levinson to include the  fault detection teachings of Ham and  teachings (active brake control diagnostic) of HU and configure with the combination  of  Levinson in order compute, lateral acceleration, Bank angle, yaw rate deviation and compute probability of fault with brake system.  Motivation to combine the two teachings is, compare deviation / fault characteristics and compute probability of occurrence of fault  with brake system of the vehicle.
As per Claim 33, Levinson as modified by Tascione, James and Singh teaches the limitation of Claim 28. However, Levinson in view of Tascione, James and Singh teaches, Atty/Agent: David A. Divinedetermining the confidence value indicative(Singh :(via  method and system for root cause analysis and quality monitoring of system-level faults, wherein, controller  computing probability  of occurrence of vehicle component fault (codes)…[0064-0065], , Fig.5, also see [0059-0065], Figs. 4-5).
However, Levinson in view of Tascione , James and Singh does not explicitly teach, wherein: the expected behavior is based at least in part on a command to apply an amount of steering to achieve a desired lateral acceleration rate; determining the behavior comprises determining a measured lateral acceleration rate; determining the deviation comprises determining the measured lateral acceleration rate differs from the desired lateral acceleration rate  and Serial No.: 16/542,153-5-Lee>A: Atty Docket No.: Z019-0107USC1Lee& HAyesAtty/Agent: David A. Divine  determining that the fault is associated with one or more of a braking system or a hub assembly of the vehicle.  
In  a related field of Art, Ham   et al. ( Ham ) teaches, wherein: the expected behavior is based at least in part on a command to apply an amount of steering to achieve a desired lateral acceleration rate; determining the behavior comprises determining a measured lateral acceleration rate; determining the deviation comprises determining the measured lateral acceleration rate differs from the desired lateral acceleration rate (Abstract).
In a related of  field of art,  Hu et al. ( HU) teaches, Active brake control diagnostic, wherein, determining the behavior comprises determining a measured lateral acceleration rate; (See : lateral acceleration :  col.2, line 15-20, col4, line 21-23, col.4, line 51, col.5, line 33) and Serial No.: 16/542,153-5-Lee>A: Atty Docket No.: Z019-0107USC1Lee& HAyesAtty/Agent: David A. Divine  determining that the fault is associated with one or more of a braking system or a hub assembly of the vehicle  (Hu: via col.3, line 10- col.4, line 60, col.6, line 1-55, ref. claims 1, 2, Figs. 1-5C). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Levinson, Tascione , James , Singh and Ham and Hu  before the effective filing date of the claimed invention  to modify the systems of Levinson to include the  fault detection teachings of Ham and  teachings (active brake control diagnostic) of HU and configure with the combination  of  Levinson in order compute, lateral acceleration, Bank angle, yaw rate deviation and compute probability of fault with brake system.  Motivation to combine the two teachings is, compare deviation / fault characteristics and compute probability of occurrence of fault  with brake system of the vehicle.

10.	Claim 26 is  rejected under 35 U.S.C. 103 as being unpatentable over 
Levinson et al. ( USP 2017/0123429) in view of Tascione et al. (USP 2018/0050704)  in view of James et al. (EP 0662608) in view of Singh et al. ( USP 8732112) 
 Braunstein et al. (USP 2014/0163805) in view of Hausmann et al. (USP 10,065,664).
As per Claim 26, Levinson as modified by Tascione, James and Singh teaches the limitation of Claim 21. However, Levinson  in view of Tascione , James and Singh  teaches,   determining the  confidence value indicative that the component of the vehicle is associated with the fault comprises determining the fault is associated with a   system of the vehicle (Singh :(via  method and system for root cause analysis and quality monitoring of system-level faults, wherein, controller  computing probability  of occurrence of vehicle component fault (codes)…[0064-0065], , Fig.5, also see [0059-0065], Figs. 4-5).
However, Levinson  in view of Tascione , James and Singh  does not explicitly teach, wherein: the expected behavior comprises a desired braking distance; determining the behavior comprises determining a measured braking distance; determining the deviation comprises determining that the desired braking distance differs from the expected braking distance; and determining the fault is associated with a braking system of the vehicle.  
Examiner interprets , “expected behavior” as ‘normal behavior’
In a related field of Art,  Braunstein et al. (Braunstein) teaches, calibrating a vehicle model, wherein: the expected behavior (normal behavior) comprises a desired braking distance; determining the behavior comprises determining a measured braking distance; (via the earth moving machine 10, being equipped with controller 20 and sensors 18 and 22. The controller 20 being coupled with sensors 18 and 22 and being capable of determining actual and predicted braking distance, ([0052], [0063], also see [0020-0022], [0031], [0018], Fig. 1.).
It would have been obvious to one of ordinary skill in the art, having the teachings of combination of Levinson and  Braunstein  before him at the time filing, to modify the combination, to include the teachings (controller, sensors) of  Braunstein  and configure with the combination in order  detect actual and predicted  braking distance. Motivation to combine the two teachings is, determine any issue  with vehicle  braking system( i.e., enhance vehicle safety).
However, the combination of Levinson and  Braunstein does not explicitly teach, 
determining the deviation comprises determining that the desired braking distance 
differs from the expected braking distance; determining the fault is associated with a braking system of the vehicle.  
In a related field of Art, Hausmann  et al. ( Hausmann) teaches,  systems and method of indexing vehicles of a vehicle system, wherein,  determining the deviation comprises determining that the desired braking distance differs from the expected braking distance; and determining the fault is associated with a braking system of the vehicle,(Hausmann:   Col.13, lines 5-41,  also see , col. 3, lines 28-35; col. 10, lines 30-40, col.16, lines 20-31; col. 16,  line 60- col.17, line 7, col.3, lines 28-35).
It would have been obvious to one of ordinary skill in the art, having the teachings of combinations of Levinson  and Hausmann   before him at the time filing, to modify the combination of Levinson to include the teachings  (EMS 216) of Hausmann  and configure with the system of Chen in order  to use Braunstein’s 
controller  to determine actual and measured braking distance and  when discrepancy presents, using EMS 16 of Hausmann to determine  fault with braking system. Motivation to combine the two teachings is, determine fault with vehicle braking system and address the issue to resolve (i.e., enhance vehicle safety).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663